DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 27 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 9 and 18 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-12, 17-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi US 2014/0191568, in view of Moock et al. US 2014/0362517.
Regarding Claims 9 and 18, Partovi teaches a wireless-power receiver (within battery pack, fig. 19) configured to be coupled to an electronic device (mobile device, fig. 19), the wireless power receiver comprising: 
a communication radio (RF comm., fig. 9) and refer to [0106]) configured to communicate information to a transmitter (charger, fig. 9), wherein the transmitter uses the information to determine a location (within the power range of the charger, refer to [0119]-[0120]) of the wireless-power receiver; 
an antenna (L2, fig. 9, receiver coil, fig. 19) configured to receive power transmission waves transmitted by the transmitter and the wireless-power receiver is configured to convert energy from the power transmission waves into usable power for charging a power source (Battery cell, fig. 19) of the electronic device, 
wherein the transmitter transmits the power transmission waves upon determining that the location of the receiver device is an authorized location (verifies the receiver, refer to [0115] or receiver is within power range, refer to [0120]-[0121]); and 
wherein the wireless-power receiver is configured to be externally and detachably coupled to the electronic device (battery connectors, fig. 19 is the connection point for the mobile device and battery pack with wireless power receiver).  Partovi however is silent regarding an alert component configured to cause presentation of an alert upon detecting that the location of the wireless power receiver is 
Moock teaches an alert component configured to cause presentation of an alert upon detecting that the location of the wireless power receiver is not the authorized location, and adjust presentation of the alert based upon a distance of the wireless power receiver from the authorized location (A key, fob, another mobile device, or the like 25A may be configured to be paired with a portable electronic device. …either the key 25A or the portable electronic device 15 may monitor a specified or predetermined distance therebetween. … If a predetermined distance from an authorized location or area is exceeded, a notification signal (e.g., an audible alarm) may be generated, either from the key 25A or the portable electronic device 15., refer to [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alert component as taught by Moock with the wireless-power receiver device of Partovi in order to achieve the advantage another monitoring option for the user.
Regarding Claims 10 and 19, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18 and further teaches wherein the alert component is further configured to cause presentation of the alert upon detecting (i) an absence of power transmission waves from the transmitter, and/or (ii) an absence of a communication signal from the transmitter (communication disabled, refer to [0063] of Moock).  
Regarding Claims 11 and 20, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18, and further teaches wherein the alert is an audible 
Regarding Claims 12 and 21, the combination of Partovi and Moock teaches all of the limitations of Claims 11 and 20 and further teaches wherein the alert component is configured to adjust a volume of the audible alarm based upon the distance of the wireless-power receiver from the authorized location when adjusting presentation of the alert (refer to [0062]-[0064] of Moock).  
Regarding Claims 17 and 26, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18 and further teaches wherein the wireless-power receiver includes a rectifier configured to rectify energy from the power transmission waves into electricity to provide power or charge to an electronic device coupled to the wireless-power receiver (refer to [0055] of Partovi). 
Regarding Claims 27 and 28, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18 however is silent wherein, in conjunction with the presentation of the alert, the electronic device is configured to become inoperable upon detecting that the location of the wireless-power receiver is not the authorized location (refer to [0068] of Moock).

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi US 2014/0191568, in view of Moock et al. US 2014/0362517, in further view of Chu US 20150244201.
Chu teaches wherein the alert is a visible message presented on a display screen associated with the receiver device (refer to [0053]), which provides an additional notification option for the user.
.

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi US 2014/0191568, in view of Moock et al. US 2014/0362517, in view of Lee et al. US 2013/0154387.
 Regarding Claims 14 and 23, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18, however is silent wherein the power transmission waves transmitted by the transmitter are radio frequency power transmission waves.  
Lee teaches wherein the power transmission waves transmitted by the transmitter are radio frequency power transmission waves (refer to [0007] of Lee).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RF power waves as taught by Lee with the wireless-power receiver device of the combination of Partovi and Moock in order to achieve the advantage another power option for the user.

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi US 2014/0191568, in view of Moock et al. US 2014/0362517, and in further view of Reynolds et al. US 2017/0110886.
Regarding Claims 15 and 24, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18 however is silent wherein the power transmission 
Reynolds teaches wherein the power transmission waves transmitted by the transmitter are ultrasonic power transmission waves (refer to [0019]), which is a safe an inexpensive wireless power option.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ultrasonic power transmission waves as taught by Reynolds with the receiver device of the combination of Partovi and Moock in order to achieve the advantage of providing a safe an inexpensive wireless power option.

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi US 2014/0191568, in view of Moock et al. US 20140229644, and in further view of Cook et al. US 2007/0178945.
Regarding Claims 16 and 25, the combination of Partovi and Moock teaches all of the limitations of Claims 9 and 18 however is silent wherein each of the power transmission waves transmitted by the transmitter is transmitted so that it constructively interferes with at least one other power transmission wave in proximity to the location of the receiver device.
Cook teaches wherein each of the power transmission waves transmitted by the transmitter (18a and 18b, fig. 5 and refer to [0047]) is transmitted so that it constructively interferes with at least one other power transmission wave in proximity to the location of the receiver device, (refer to [0047]), which amplifies the signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 November 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836